Case 1:19-cv-05542-RPK-CLP Document 38 Filed 10/09/20 Page 1 of 2 PageID #: 320




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ x

 KINGSLEY PALMER AND SHARON PALMER,


                                            Plaintiffs,                             NOTICE OF MOTION
                                  -against-
                                                                                    19 CV 5542 (RPK)(CLP)
 CITY OF NEW YORK, INSPECTOR ELLIOT COLON,
 POLICE OFFICER LUIS RAMOS, POLICE OFFICER
 NICHOLAS CARDIERI, POLICE OFFICER ADAM
 GIACALONE, STEPHEN SAMUEL WEINTRAUB, E 40
 BUYERS IG LLC, REGGIE (AKA FRANK SINGH),


                                            Defendants.

 ------------------------------------------------------------------------------ x

                    PLEASE TAKE NOTICE that upon the annexed Declaration of James R.

 Murray in support of City Defendants’ Motion to Dismiss the First Amended Complaint

 pursuant to Federal Rule of Civil Procedure 12(b)(6) dated October 9, 2020, and the

 Memorandum of Law of the same date, Defendants City of New York, Inspector Elliot Colon,

 and Police Officer Luis Ramos will move this Court, before the Honorable Rachel P. Kovner, at

 the United States Courthouse for the Eastern District of New York, located at 225 Cadman Plaza

 East, Brooklyn, New York, for an order pursuant to Federal Rule of Civil Procedure 12(b)(6),

 granting City Defendants’ Motion to Dismiss the First Amended Complaint, together with such

 other relief as this Court deems just and proper.

                    PLEASE TAKE FURTHER NOTICE that pursuant to the electronic Order

 dated August 24, 2020, Plaintiffs shall serve any opposition papers upon City Defendants on or

 before October 30, 2020.
Case 1:19-cv-05542-RPK-CLP Document 38 Filed 10/09/20 Page 2 of 2 PageID #: 321




               PLEASE TAKE FURTHER NOTICE that pursuant to the electronic Order

 dated August 24, 2020, City Defendants shall serve any reply papers upon Plaintiffs on or before

 November 13, 2020.



 Dated:        New York, New York
               October 9, 2020
                                             JAMES E. JOHNSON
                                             Corporation Counsel of the City of New York
                                             Attorney for Defendants City of New York,
                                             Inspector Elliot Colon, and Police Officer Luis
                                             Ramos
                                             100 Church Street, Room 3-183
                                             New York, New York 10007
                                             (212) 356-2372

                                             By:      /s/ James R. Murray______
                                                    James R. Murray
                                                    Assistant Corporation Counsel

 To: Karamvir Dahiya, Esq. (By ECF)
     Attorney for Plaintiffs

 CC: Rachel Aghassi, Esq. (By ECF)
     Attorney for Defendant Stephen Weintraub




                                                2
